 

Exhibit 10.1

 

[ex10-1_001.jpg]

 

July 8, 2020

 

Dear Mark:

 

This letter memorializes our recent discussions regarding our collective
response to the COVID-19 pandemic and its dramatic impact on our community, our
economy, and Ballantyne Strong, Inc. (the “Company”).

 

You have voluntarily agreed, during the Specified Period (as defined below), to
reduce your rate of base salary by 25%, from your current rate of base salary of
$250,000 (your “Regular Salary”) to a rate of base salary of $187,500 (your
“Reduced Salary”). The “Specified Period” shall mean the period commencing on
July 1, 2020 and continuing until and including July 31, 2020.

 

For the avoidance of doubt, the reduction from your Regular Salary to your
Reduced Salary will not entitle you to any severance or other payments or any
other rights or be deemed to constitute a breach of the Company’s obligations to
you under the executive employment agreement between you and the Company dated
November 6, 2018 (the “Employment Agreement”) during the Specified Period.

 

Except as modified hereby, the Employment Agreement shall remain in full force
and effect.

 

Please indicate your agreement to the foregoing by your signature below.

 

Best Regards,

 

BALLANTYNE STRONG, INC.

 

By: /s/ Todd R. Major   Name: Todd R. Major   Title: CFO  

 

Acknowledged and Agreed as of July 8, 2020:

 

/s/ Mark D. Roberson   Mark D. Roberson  

 

   

 